Name: 93/417/EEC: Commission Decision of 21 June 1993 amending the Decision on the Liaison Group on the Elderly
 Type: Decision
 Subject Matter: social protection;  European construction;  social affairs;  demography and population
 Date Published: 1993-07-29

 Avis juridique important|31993D041793/417/EEC: Commission Decision of 21 June 1993 amending the Decision on the Liaison Group on the Elderly Official Journal L 187 , 29/07/1993 P. 0060 - 0060 Finnish special edition: Chapter 5 Volume 6 P. 0099 Swedish special edition: Chapter 5 Volume 6 P. 0099 COMMISSION DECISION of 21 June 1993 amending the Decision on the Liaison Group on the Elderly(93/417/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is necessary to adapt membership of the Group in the light of developments at Community level, HAS DECIDED AS FOLLOWS: Article 1 Commission Decision 91/544/EEC (1) is amended as follows: 1. in Article 3 (2) '20' shall be replaced by '25'; 2. in Article 4 (3) shall '- EPSO - European Platform of Seniors Organizations: 5 seats' shall be added to the list of member organizations of the Liaison Group. A consequential amendment to the Annex to add EPSO to the list of organizations invited to submit candidates shall be made. Article 2 This decision shall take effect on 21 June 1993. Done at Brussels, 21 June 1993. For the Commission Padraig FLYNN Member of the Commission (1) OJ No L 296, 26. 10. 1991, p. 42.